MacIntyre, J.,
concurring specially. My view of the contention of counsel for the insurance company that the verdict is contrary to law, in that the insured did not submit additional proofs of loss after the demand made in the letter of August 2, 1932, under the provisions of the policy, is that it is not meritorious, for two reasons. The provision under consideration states that the insurer may at any time within the first two' years of the disability of the insured-require additional proofs of continued disability, and that upon a failure to do so no further payments will be made. This provision is to be given a practical construction, and should be upheld if possible. To give the insurance company the right to demand additional proofs of loss and at the same time cease payment until they are furnished is not a rational construction of the provisions. If this were the import of the policy provision, I seriously doubt its validity, as being an unreasonable requirement. However, it can be rationally construed to mean that the insurer *286may require additional proofs of loss, and that a failure to comply with such demand within a reasonable time then gives them the right to cease payments. One once totally disabled will be presumed to continue in that state until the contrary appears, and to give the insurer arbitrary power to cut his benefit payments off until he furnishes additional proofs irrespective of his actual disability is not reasonable, but a failure to comply with a proper demand, actually made, within a reasonable time would give the company a right to discontinue the benefit payments. Provisions of this character, while not dealing with a cancellation or forfeiture of the policy itself, do deal with forfeitures and cancellations of benefits under the policy already accrued to the insured, and like notices of cancellation and forfeiture should be strictly followed, in order to be taken advantage of. Farmers Mut. Fire Ins. Co. v. Harris, 50 Ga. App. 75 (177 S. E. 65). The insurer, by the letter of-August 2, did not demand proofs of loss and state that upon a failure to comply therewith by the insured in a reasonable time it would decline further payments, as the policy gave it authority to do, but instead stated that at that time it would cease further payments until he should furnish further proofs, which the policy gave it no authority to do. I therefore do not think this was a proper demand under the provisions of the policy, but it may easily be construed as a refusal to make further payments, and therefore there rested on the insured no duty to submit further proofs.
Secondly, I think that even were the letter construed to be a proper demand, the defendant by its answer and conduct waived compliance therewith by the insured. Under the provisions of the policy, disability benefits may be stopped by insurer in two ways. (1) By failure of insured after demand, to submit within a reasonable time additional proofs, (2) or if it shall appear to the company that the insured is able to perform any work or follow any occupation for remuneration or profit. The plan and evident intent of the insurer in making provision for requirement of further proofs of loss was to give them opportunity to ascertain whether the disability of insured continued to exist. The insurer pleaded that shortly after July 9 and prior to August 9 it ascertained that plaintiff was not totally and permanently disabled, “and that thereupon this defendant made declaration of recovery and notified plaintiff that no other or further monthly payments would be made *287on account of his alleged disability.” If this be true, under the familiar principle that a refusal to pay under an insurance policy ■waives requirements as to'proofs of loss, the insured was under no duty to do the useless thing of then submitting proofs. The insurer, seven days after its letter of demand, if such demand was proper, made an absolute refusal to fay, and this time, not being a reasonable time, amounted to a waiver. While it is true that the ease was not submitted to the jury in this light, it can be of no harm to the defendant for this court to affirm the judgment on this theory, for these questions are decided as a matter of law, and the only remaining question, which was fairly submitted by the judge, was whether - or not the insured was actually totally and permanently disabled. I think the decision of the lower court should be affirmed.